DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 8/12/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 3/3/2021. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numerals 205 and 209 are used in FIG. 7 to refer to components labeled "CONDITION STORAGE" (reference numeral 205) and "CODE STORAGE" (reference numeral 209).  Reference numerals 205 and 209 are used in FIG. 10 to refer to components labeled "CND1 CND2 CND3 CND4 CND5" (reference numeral 205) and "CDE1 CDE2 CDE3 CDE4 CDE5 CDE6 CDE7" (reference numeral 209).  The Examiner is uncertain if the components associated with reference numerals 205 and 209 in FIG. 10 are the same components associated with reference numerals 205 and 209 in FIG. 7 because the same reference numerals are used in multiple figures to refer to what appear to be different components. .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 17 recites "…transmitting, to the host through the second link, the data of the second type without responding to a command of the host associated with the data of the second type" (lines 2-4).  The Examiner is uncertain precisely what this claim is claiming and is thus unable to ascertain the metes and bounds of intellectual property protection sought for the invention of dependent claim 17.  For the sake of examination, the Examiner has interpreted the recitation of "…transmitting, to the host through the second link, the data of the second type without responding to a command of the host associated with the data of the second type " to read "…transmitting, to the host through the second link, the data of the second type."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2004/0199843 ("Hansquine") in view of USPGPUB 2020/0088790 ("Balun").
As per claim 1, Hansquine substantially teaches a memory system (Hansquine, FIG. 1) comprising:
a semiconductor memory device including a plurality of memory cells; a controller configured to control an operation of the semiconductor memory device and communicate with a host, wherein the controller comprises: (Hansquine, Abstract; FIG. 1, reference numerals 4 and 12A…12N; FIG. 2, reference numerals 4 and 22; and paragraphs 0029-0037, where the system of Hansquine may perform Built-In Self-Test (BIST) operations for any type of memory, including flash memory, which by definition comprises a plurality of memory cells.  User interface 22 of BIST controller 4 may invoke test algorithms in response to external input, such as a control signal from an external apparatus (e.g., a host).  Hansquine therefore substantially teaches a semiconductor memory device including a plurality of memory cells; a controller configured to control an operation of the semiconductor memory device and communicate with a host, wherein the controller comprises);
a condition storage configured to store at least one condition related to an internal state of the memory system; a condition monitor configured to monitor whether the at least one condition is satisfied, and output a confirmation signal when the at least one condition is satisfied: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  Hansquine therefore substantially teaches a condition storage configured to store at least one condition related to an internal state of the memory system; a condition monitor configured to monitor whether the at least one condition is satisfied, and output a confirmation signal when the at least one condition is satisfied).
Hansquine does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Balun teaches low cost built-in-self-test centric testing.
As per claim 1, Balun particularly teaches:
and a host interface configured to output, to the host, a condition confirmation message indicating that the at least one condition is satisfied, in response to the confirmation signal: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  Balun therefore particularly teaches and a host interface configured to output, to the host, a condition confirmation message indicating that the at least one condition is satisfied, in response to the confirmation signal).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Balun and Hansquine before them before the instant application was effectively filed, to modify the invention of Hansquine to include the principles of Balun of outputting BIST results to an external entity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to reduce system complexity and cost by implementing BIST operations using low-cost BIST centric volume testing using one or more tester units (Balun, paragraphs 0003-0005).
As per claim 2, the rejection of claim 1 is incorporated, and Hansquine further substantially teaches:
wherein the at least one condition is provided from the host and stored in the condition storage: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches wherein the at least one condition is provided from the host and stored in the condition storage).
As per claim 3, the rejection of claim 1 is incorporated, and Hansquine further substantially teaches:
wherein the at least one condition is stored in the condition storage when the memory system is manufactured: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  While Hansquine does not appear to explicitly teach that the conditions stored in the condition storage are stored when the device is manufactured, the Examiner notes that it would have been obvious to a person having ordinary skill in the art before the instant application was filed that the test algorithms stored in algorithm memory 20 may be stored in algorithm memory 20 when the device of Hansquine is manufactured.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by hard-coding the test algorithms into algorithm memory 20 in order to ensure that the test algorithms used for BIST operations are readily accessible.  Hansquine therefore substantially teaches wherein the at least one condition is stored in the condition storage when the memory system is manufactured).
As per claim 4, the rejection of claim 1 is incorporated, and Hansquine further substantially teaches wherein the controller further comprises:
a code storage configured to store at least one code; and a code executer configured to execute the at least one code: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that sequencers 6A…6N generate and cause execution of low-level commands specified by a selected algorithm from algorithm memory 20.  The Examiner further notes that the specific commands from sequencers 6A…6N are at least temporarily stored for transmission and execution by memory devices being tested.  Hansquine therefore substantially teaches a code storage configured to store at least one code; and a code executer configured to execute the at least one code).
As per claim 5, the rejection of claim 4 is incorporated, and Hansquine further substantially teaches wherein the host interface comprises:
a first port for exchanging data of a first type and a command with the host: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches a first port for exchanging data of a first type and a command with the host).
Balun further particularly teaches:
and a second port for exchanging data of a second type with the host; and wherein the controller outputs the condition confirmation message through the second port: (Balun, Abstract; FIG. 3, reference numerals 370 and 380; and paragraphs 0023-0027, where test data from performing BIST operations is transmitted to the host via Universal Asynchronous Receiver-Transmitter (UART) communication link.  Balun therefore particularly teaches and a second port for exchanging data of a second type with the host; and wherein the controller outputs the condition confirmation message through the second port).
As per claim 6, the rejection of claim 5 is incorporated, and Hansquine further substantially teaches wherein the host interface is further configured to:
receive, from the host through the first port, a command identifying a code to be executed which corresponds to the satisfied condition; and output a control signal for controlling the code executer to execute the code identified by the command: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches receive, from the host through the first port, a command identifying a code to be executed which corresponds to the satisfied condition; and output a control signal for controlling the code executer to execute the code identified by the command).
As per claim 7, the rejection of claim 6 is incorporated, and Hansquine further substantially teaches:
wherein the code executer executes the code identified by the command in response to the control signal; and wherein the code executer is further configured to transmit, to the host interface, a result of the executing the code: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches wherein the code executer executes the code identified by the command in response to the control signal; and wherein the code executer is further configured to transmit, to the host interface, a result of the executing the code).
As per claim 8, the rejection of claim 7 is incorporated, and Balun further particularly teaches:
wherein the host interface is further configured to transmit an execution result message indicating the result of executing the code to the host through the first port: (Balun, Abstract; FIG. 3, reference numerals 370 and 380; and paragraphs 0023-0027, where test data from performing BIST operations is transmitted to the host via Universal Asynchronous Receiver-Transmitter (UART) communication link.  Balun therefore particularly teaches wherein the host interface is further configured to transmit an execution result message indicating the result of executing the code to the host through the first port).
As per claim 9, the rejection of claim 8 is incorporated, and Hansquine further substantially teaches:
wherein the result of executing the code indicates a success or a failure of executing the code: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches wherein the result of executing the code indicates a success or a failure of executing the code).
As per claim 10, the rejection of claim 5 is incorporated, and Balun further particularly teaches:
wherein the second port configures a communication link with the host, the communication link using a universal asynchronous receiver/transmitter (UART) protocol: (Balun, Abstract; FIG. 3, reference numerals 370 and 380; and paragraphs 0023-0027, where test data from performing BIST operations is transmitted to the host via Universal Asynchronous Receiver-Transmitter (UART) communication link.  Balun therefore particularly teaches wherein the second port configures a communication link with the host, the communication link using a universal asynchronous receiver/transmitter (UART) protocol).
As per claim 11, Hansquine substantially teaches a method of operating a host exchanging data of a first type and a command through a first link with a memory system, the method comprising:
operating a host exchanging data of a first type and a command through a first link with a memory system: (Hansquine, Abstract; FIG. 1, reference numerals 4 and 12A…12N; FIG. 2, reference numerals 4 and 22; and paragraphs 0029-0037, where the system of Hansquine may perform Built-In Self-Test (BIST) operations for any type of memory, including flash memory, which by definition comprises a plurality of memory cells.  User interface 22 of BIST controller 4 may invoke test algorithms in response to external input, such as a control signal from an external apparatus (e.g., a host).  Hansquine therefore substantially teaches operating a host exchanging data of a first type and a command through a first link with a memory system); 
determining a code to be executed by the memory system in response to the first message; and transmitting a command identifying the code to the memory system through the first link: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the algorithm stored in algorithm memory comprises codes that cause BIST operations to be executed by sequencers 6A…6N.  Hansquine therefore substantially teaches determining a code to be executed by the memory system in response to the first message; and transmitting a command identifying the code to the memory system through the first link).
Hansquine does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Balun teaches low cost built-in-self-test centric testing.
As per claim 11, Balun particularly teaches: 
receiving, from the memory system through a second link, a first message indicating that a condition related to an internal state of the memory system is satisfied, the second link different from the first link: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  The Examiner notes that the results of BIST operations are passed using Universal Asynchronous Receiver/Transmitter (UART) communication links, which are different from the links used by Hansquine.  Balun therefore particularly teaches receiving, from the memory system through a second link, a first message indicating that a condition related to an internal state of the memory system is satisfied, the second link different from the first link).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Balun and Hansquine before them before the instant application was effectively filed, to modify the invention of Hansquine to include the principles of Balun of outputting BIST results to an external entity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to reduce system complexity and cost by implementing BIST operations using low-cost BIST centric volume testing using one or more tester units (Balun, paragraphs 0003-0005).
As per claim 12, the rejection of claim 11 is incorporated, and Balun further particularly teaches:
wherein the code is for performing a test operation of the memory system: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the algorithm stored in algorithm memory comprises codes that cause BIST operations to be executed by sequencers 6A…6N.  Hansquine therefore substantially teaches wherein the code is for performing a test operation of the memory system).
As per claim 13, the rejection of claim 11 is incorporated, and Hansquine further substantially teaches further comprising:
receiving, from the memory system through the first link, a second message indicating an execution result of the code: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the algorithm stored in algorithm memory comprises codes that cause BIST operations to be executed by sequencers 6A…6N.  Hansquine therefore substantially teaches receiving, from the memory system through the first link, a second message indicating an execution result of the code).
As per claim 14, the rejection of claim 11 is incorporated, and Balun further particularly teaches:
wherein the second link uses a universal asynchronous receiver/transmitter (UART) protocol: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  The Examiner notes that the results of BIST operations are passed using Universal Asynchronous Receiver/Transmitter (UART) communication links, which are different from the links used by Hansquine.  Balun therefore particularly teaches wherein the second link uses a universal asynchronous receiver/transmitter (UART) protocol).
As per claim 15, Hansquine substantially teaches a method of operating a memory system communicating with a host through a first link for transmitting and receiving data of a first type and a command, and a second link for transmitting and receiving data of a second type, the method comprising:
operating a memory system communicating with a host through a first link for transmitting and receiving data of a first type and a command: (Hansquine, Abstract; FIG. 1, reference numerals 4 and 12A…12N; FIG. 2, reference numerals 4 and 22; and paragraphs 0029-0037, where the system of Hansquine may perform Built-In Self-Test (BIST) operations for any type of memory, including flash memory, which by definition comprises a plurality of memory cells.  User interface 22 of BIST controller 4 may invoke test algorithms in response to external input, such as a control signal from an external apparatus (e.g., a host).  Hansquine therefore substantially teaches operating a memory system communicating with a host through a first link for transmitting and receiving data of a first type and a command); 
detecting that at least one condition is satisfied with respect to the memory system: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that memory blocks 12A…12N wither pass or fail the BIST operations, and sequencers 6A…6N detect the passage or failure.  Hansquine therefore substantially teaches detecting that at least one condition is satisfied with respect to the memory system).
Hansquine does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Balun teaches low cost built-in-self-test centric testing.
As per claim 15, Balun particularly teaches:
and a second link for transmitting and receiving data of a second type; and transmitting, to the host through the second link, a first message indicating the detected condition: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  Balun therefore particularly teaches and a second link for transmitting and receiving data of a second type; and transmitting, to the host through the second link, a first message indicating the detected condition).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Balun and Hansquine before them before the instant application was effectively filed, to modify the invention of Hansquine to include the principles of Balun of outputting BIST results to an external entity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to reduce system complexity and cost by implementing BIST operations using low-cost BIST centric volume testing using one or more tester units (Balun, paragraphs 0003-0005).
As per claim 16, the rejection of claim 15 is incorporated, and Hansquine further substantially teaches further comprising:
transmitting, to the host through the first link, the data of the first type in response to a command of the host associated with the data of the first type: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches transmitting, to the host through the first link, the data of the first type in response to a command of the host associated with the data of the first type). 
As per claim 17, the rejection of claim 15 is incorporated, and Balun further particularly teaches further comprising:
transmitting, to the host through the second link, the data of the second type without responding to a command of the host associated with the data of the second type: (Balun, Abstract; FIG. 3, reference numerals 370 and 380; and paragraphs 0023-0027, where test data from performing BIST operations is transmitted to the host via Universal Asynchronous Receiver-Transmitter (UART) communication link.  Balun therefore particularly teaches transmitting, to the host through the second link, the data of the second type without responding to a command of the host associated with the data of the second type). 
As per claim 18, the rejection of claim 15 is incorporated, and Hansquine further substantially teaches further comprising:
receiving, from the host through the first link, a command corresponding to the first message transmitted to the host; executing a code corresponding to the received command: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  The Examiner notes that the test algorithms stored in algorithm  memory 20 (i.e., the condition storage) may be received from external input (e.g., from the host).  Hansquine therefore substantially teaches receiving, from the host through the first link, a command corresponding to the first message transmitted to the host; executing a code corresponding to the received command).
Balun further particularly teaches:
and transmitting, to the host through the first link, a second message indicating a result of the executing the code: (Balun, Abstract; FIG. 3, reference numerals 370 and 380; and paragraphs 0023-0027, where test data from performing BIST operations is transmitted to the host via Universal Asynchronous Receiver-Transmitter (UART) communication link.  Balun therefore particularly teaches and transmitting, to the host through the first link, a second message indicating a result of the executing the code).
As per claim 19, the rejection of claim 18 is incorporated, and Balun further particularly teaches:
wherein the result of executing the code indicates a success or a failure of executing the code: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  Balun therefore particularly teaches wherein the result of executing the code indicates a success or a failure of executing the code).
As per claim 20, Hansquine substantially teaches an operating method of a system, the operating method comprising:
providing a host with a message for causing an operation: (Hansquine, Abstract; FIG. 1, reference numerals 4 and 12A…12N; FIG. 2, reference numerals 4 and 22; and paragraphs 0029-0037, where the system of Hansquine may perform Built-In Self-Test (BIST) operations for any type of memory, including flash memory, which by definition comprises a plurality of memory cells.  User interface 22 of BIST controller 4 may invoke test algorithms in response to external input, such as a control signal from an external apparatus (e.g., a host).  Hansquine therefore substantially teaches providing a host with a message for causing an operation); 
and performing, in response to a request provided from the host, the operation to provide the host with a result of the operation: (Hansquine, Abstract; FIG. 1, reference numerals 4, 6A…6N, 8A…8N, and 12A…12N; FIG. 2, reference numerals 4 and 20; FIG. 10; and paragraphs 0008-0010, 0029-0037, and 0076-0081, where BIST controller 4 of Hansquine comprises algorithm memory 20, which stores a set of test algorithms that each comprise a set of binary commands that define all necessary parameters for performing one or more sequences of memory operations over address ranges of device blocks 6A…6N to test the functionality of memory blocks 12A…12N.  The test algorithms stored in algorithm memory 20 define a set of memory test conditions that yield a known internal state for a memory device being tested; test algorithm memory 20 is thus a condition storage configured to store at least one condition related to an internal state of the memory system.  Furthermore, sequencers 6A…6N each generate and transmit a set of test commands to memory blocks 12A…12N connected to sequencers 6A…6N and also monitor whether data generated by memory blocks 12A…12N during execution of the set of test commands satisfies the conditions of matching expected data and thus passes the test commands.  Sequencers 6A…6N then transmit a signal indicating passage or failure of the test commands to BIST controller 4.  Hansquine therefore substantially teaches and performing, in response to a request provided from the host, the operation to provide the host with a result of the operation).
Hansquine does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Balun teaches low cost built-in-self-test centric testing.
As per claim 20, Balun particularly teaches:
wherein the message is provided through a second link according to a universal asynchronous receiver/transmitter (UART) protocol, and wherein the request and the result are provided through a first link: (Balun, Abstract; FIG. 3, reference numerals 360, 370, and 380; and paragraphs 0023-0027, where the system of Balun may perform BIST operations and then output pass/fail results (i.e., a condition confirmation message) of the BIST operations to an external host for storage by host controller 205.  This means that the system of Balun must comprise a host interface to output the pass/fail results to an external host.  Balun therefore particularly teaches wherein the message is provided through a second link according to a universal asynchronous receiver/transmitter (UART) protocol, and wherein the request and the result are provided through a first link).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Balun and Hansquine before them before the instant application was effectively filed, to modify the invention of Hansquine to include the principles of Balun of outputting BIST results to an external entity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to reduce system complexity and cost by implementing BIST operations using low-cost BIST centric volume testing using one or more tester units (Balun, paragraphs 0003-0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135